Case 7:19-cv-10870-VB Document 24 Filed 08/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

weeeee eens -- -——— ee
WALTER J. JACKSON,
Plaintiff, :
Vv. : ORDER
ALVARO FARIAS, Detective, Shield #103; : 19 CV 10870 (VB)
and CITY OF PEEKSKILL, :
Defendants. :
eee eee enone x

By Order dated July 23, 2020, the Court granted plaintiff, proceeding pro se and in forma
pauperis, leave to file a second amended complaint in this action. (Doc. #22).

By letter dated July 29, 2020, plaintiff asks to withdraw his request to file a second
amended complaint. (Doc. #23).

Plaintiff's request is GRANTED. Plaintiffs amended complaint remains the operative
pleading in this action. (See Doc. #7).

Accordingly, it is HEREBY ORDERED:

1. Defendants’ reply, if any, in further support of their motion to dismiss (Doc. #16)
shall be due August 13, 2020.

2. The Court will consider the motion in due course.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: August 6, 2020
White Plains, NY
SO ORDERED,

und

Vincent L. Briccetti
United States District Judge

  

 
